Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference INABA et al. (2015/0349387) discloses “a power source device includes a first current control switch, where the operation is controlled by a first controller and which limits a current flowing in a direction toward each of a plurality of first power storage device groups, for each of the plurality of first power storage device groups in which a plurality of power storage devices are electrically connected to each other in series or in parallel, or in series and parallel, and which are electrically connected to each other in parallel a second current control switch is controlled by a second controller and limits a current flowing in a direction opposite to the direction toward the plurality of first power storage device groups, for a power storage device group including the second power storage device group, and has a greater number of the power storage devices than the first power storage device group”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836